DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on July 11, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claim 7 is canceled. Claims 1-6 and 8-20 are now renumbered as claims 1-19 are pending allowed.

ALLOWABLE SUBJECT MATTER
	5.	Claims 1-6 and 8-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
6.	For independent claims 1, 9, and 17,
The closest reference “WiFi Alliance Multi-AP Specification Version 2.0” disclosed the claimed allowable feature “wherein the enrollee agent conforms to a Release 2 of the Wi-Fi Alliance Multi-Access Point Specification” but published (December 18, 2019) after the effective filing date (April 19, 2019) of the claimed application.
Since, no prior art was found to teach “wherein the enrollee agent conforms to a Release 2 of the Wi-Fi Alliance Multi-Access Point Specification” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
 Dependent claims 2-6, 8, 10-16, and 18-20 are allowed due to their dependency on allowable independent claims 1, 9, and 17.
Examiner’s Notes: Claim 9 is directed to an apparatus claim and recites a controller. The controller can be interpreted as both software and hardware but the specification disclosed “a controller 82 is a laptop computer” in para. 022. The best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576, 1583, 39 USPQ2d 1573, 1577 (Fed. Cir. 1996). When the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013). MPEP 2111 & 2111.01.
7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
8.	Prior arts made of record, not relied upon: 
	US 2020/0162904 A1 (Jiang et al.): A method for communication in a wireless local area network (WLAN) system, the method comprising: onboarding, authenticating, and configuring respective basic service sets (BSSs) of multiple access points in a multi-access point (multi-AP) network by a multi-AP controller, by communication over a backhaul network in the WLAN system between the multi-AP controller and respective multi-AP agents in the access points; generating respective cryptographic keys for the multi-AP agents by carrying out a handshaking procedure between the multi-AP controller and the multi-AP agents over the backhaul network; exchanging messages between the multi-AP controller and the multi-AP agents over the backhaul network while encrypting and authenticating the messages using the respective cryptographic keys; upon detecting a predefined rekeying event in communications between the multi-AP controller and any given multi-AP agent, generating a new cryptographic key for the given multi-AP agent by repeating the handshaking procedure, and applying the new cryptographic key in encrypting and authenticating the messages following the rekeying event; and in response to the encrypted and authenticated messages received by the respective multi-AP agents, associating and communicating over wireless fronthaul links by the access points with client stations (STAs) in the WLAN system using the respective BSSs configured by the multi-AP controller. Claim 1.
US 2019/0306710 A1 (Cammarota et al.): A method for onboarding one or more Multi-AP devices using a device provisioning protocol (DPP) and a Multi-AP communication protocol, comprising: determining, by a first Multi-AP device during an onboarding process, DPP configuration information derived using the DPP; and establishing a Multi-AP network configuration between the first Multi-AP device and a second Multi-AP device using the Multi-AP communication protocol based, at least in part, on the DPP configuration information. Claim 1.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438